Citation Nr: 0835797	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  01-03 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the achievement of the veteran's vocational goal is 
reasonably feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.

[The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disability; entitlement to service 
connection for residuals of a stroke; and, entitlement to a 
total disability rating based on individual unemployability, 
are the subject of a separate action under Docket No. 01-03 
705A.]


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an administrative decision in 
December 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which found 
the that achievement of the veteran's vocational 
rehabilitation goal was reasonably feasible.

The veteran and his sister appeared before the undersigned 
Veterans Law Judge in a Travel Board hearing in St. 
Petersburg in April 2008 to present testimony on the issues 
on appeal.  The hearing transcript has been associated with 
the claims file.


FINDING OF FACT

The effects of the veteran's multiple service-connected and 
non-service-connected disabilities, when considered in 
relation to his circumstances, prevent him from successfully 
achieving a vocational goal.


CONCLUSION OF LAW

Vocational Rehabilitation training under Chapter 31, Title 
38, United States Code, is not reasonably feasible.  38 
U.S.C.A. §§ 3100, 3101, 3102 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.52, 21.53, 21.57 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims 
(Court) held that VA's duties to notify and assist at 38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2007), with 
implementing regulation at 38 C.F.R. § 3.159 (2007), are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  As Chapter 31 
contains its own notice provisions, it follows that because 
the statute at issue in this matter is found in Chapter 31 
rather than in Chapter 51, VA's duties to notify and assist 
at 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159 are 
not applicable to this claim.  Cf. Barger v. Principi, 16 
Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 
Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).

Feasibility of Vocational Rehabilitation

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the extent feasible, to become 
employable and to obtain and maintain suitable employment. 38 
U.S.C.A. § 3100; 38 C.F.R. § 21.1.

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A), (B); 38 
C.F.R. § 21.40(b).

Alternatively, a person is entitled to a rehabilitation 
program under Chapter 31 if such a person is a veteran who 
has a service-connected disability rated at 10 percent or 
more that was incurred or aggravated in service on or after 
September 16, 1940, and is determined by the Secretary to be 
in need of rehabilitation because of a serious employment 
handicap.  38 U.S.C.A. § 3102(2)(A), (B); 38 C.F.R. § 21.52.

In this case, the veteran brought his claim for vocational 
rehabilitation in September 2000.  At that time, he had 
multiple service-connected disabilities that combined to a 
rating of 60 percent.  Those consisted of bilateral pes 
planus at 30 percent; residuals of a fracture of the left 
wrist, at 20 percent; laxity of the right knee, at 10 
percent; arthritis of the right knee, at 10 percent; 
degenerative joint disease of the left knee, at 10 percent; 
and a noncompensable rating for bilateral otitis media.  
During the course of the appeal, service connection was 
granted for major depressive disorder, at 70 percent.  
Effective the date of that grant, in July 2004, the veteran's 
combined rating has been 90 percent.  

In December 2000, the Vocational Rehabilitation Employment 
Division of the RO determined that the veteran had a serious 
employment handicap.  This was determined on the basis of the 
veteran's service-connected disabilities, as well as his non-
service-connected disabilities, which included thrombosis of 
the brain with residuals and hemiplegia; herpes; back strain; 
hemorrhoids; and, tinea cruris.  In each case in which a 
veteran has either an employment handicap or serious 
employment handicap, VA must determine the reasonable 
feasibility of achieving a vocational goal. 38 C.F.R. § 
21.53(a).  The matter that is in dispute is whether it is 
reasonably feasibly for the veteran to obtain a vocational 
goal.  The term "vocational goal" is defined by statute as 
gainful employment consistent with a veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(8).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's service-connected and non-
service-connected disabilities, when considered in relation 
to his circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: 
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal. 38 C.F.R. § 21.53(d).  Achievement of a vocational goal 
is not currently reasonably feasible if the effects of the 
veteran's disabilities (service and non-service-connected), 
when considered in relation to his circumstances, prevent him 
from successfully achieving a vocational goal, or are 
expected to worsen within the time period needed to achieve 
the goal, thereby making achievement not reasonably feasible.  
38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a 
vocational goal, VA must offer the veteran an initial 
evaluation under the provisions of 38 C.F.R. § 21.50.  Where 
such determination cannot be made on the basis of information 
developed during the initial evaluation, an extended 
evaluation is required.  See 38 C.F.R. § 21.57. The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal must be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt as 
to feasibility will be resolved in the veteran's favor.  38 
C.F.R. § 21.57(c)(1).

The veteran underwent an evaluation in November and December 
2000 to determine feasibility.  His treatment for service-
connected and non-service-connected disabilities was 
reviewed, to include his prescription narcotics and muscle 
relaxants.  Additionally, it was noted that the veteran had 
no high school diploma and had not passed the GED.  He 
reported that he had not worked since 1990, at which time he 
had brief periods of employment, which ended because of 
physical limitations.  The veteran reported that even if he 
could get a job now, he would not be able to work full-time 
because of his disabilities.  He also indicated that he had a 
transportation problem, because the residuals from his 
"stroke" (i.e., Bell's palsy) prevented him from driving.  
On this basis, it was determined that a vocational goal was 
infeasible. The veteran expressed interest in applying for 
independent living assistance. 

This finding of infeasibility is reasonably supported by the 
record.  In June 2000, just prior to the veteran's 
application for vocational rehabilitation, he underwent a VA 
joints examination.  By way of history, the veteran related 
his in-service injuries to his knee and wrist.  He also 
discussed a post-service motor vehicle accident, in which he 
sustained a neck injury, resulting in surgical implantation 
of a plate in his neck.  He also reported right shoulder 
surgery after service.  The current impact of his service-
connected knee and wrist disabilities was noted as causing 
persistent pain, decreased ranges of motion and decreased 
strength.  The reviewing physician found that these 
conditions, plus the neck and shoulder conditions, had made 
him much more weakened and due to his size, instability was 
an issue.  The physician concluded that he did not see any 
significant chance for the veteran to have enough medical or 
surgical therapy for him ever to be gainfully employed.

A Vocational Rehabilitation social worker interviewed and 
assessed the veteran in September 2002.  At that time, he 
concluded that the number of physical conditions and 
limitations put the veteran's employability in doubt, due to 
their severity.  This assessment identified the veteran's 
significant disabilities to be of the feet, knees, low back, 
ankles, legs, shoulder, Bell's palsy, and a mood disorder.  
Additionally weighing on the finding was the veteran's 
limited education.  

An additional VA examination was conducted in August 2004 in 
conjunction with the veteran's claim for a total disability 
rating based on individual unemployability.  The veteran 
reported that he had not worked since 1980 because of his 
multiple conditions, specifically those problems with the 
cervical and lumbosacral spine, the right shoulder, and his 
knees and wrist.  After reviewing the file and examining the 
veteran, the physician found that the veteran was not likely 
to be able to maintain physically demanding employment based 
on these service-connected and non-service-connected 
problems.  It was thought, however, that non-physically 
demanding work may be maintained.  A more recent, August 
2007, psychiatric disorders examination found that the 
veteran would likely have problems securing employment with 
his ongoing medical and psychiatric issues.  

Based on the evidence of record, the Board finds that the 
achievement of a vocational goal in this case is not 
reasonably feasible.  The veteran's service-connected and 
non-service-connected disabilities are significant, combine 
to a 60 and then 90 percent rating over the course of the 
appeal, and the combined effect of these disabilities renders 
the veteran unable to obtain or maintain substantially 
gainful employment.  When considered in relation to his 
circumstances, his disabilities prevent him from successfully 
achieving a vocational (employment) goal.  Although the 
evidence varies on when he was last gainfully employed, be it 
1980 or 1990, this is still a substantial period of 
unemployability, which by his own statements has been due to 
his many medical and psychiatric symptoms.  Given such 
circumstances, additional vocational training is not 
warranted.  

It is important to note that in support of his claim, the 
veteran testified before the undersigned that he wanted to 
work, and that the Vocational Rehabilitation program had 
provided him with a computer, but apparently "only to play 
with," because he was "computer illiterate."  In written 
correspondence, the veteran also has argued that the services 
he received were not what he signed up for, and particularly 
that he believed that he was being given the computer so that 
he could start an online business.  He also contended that he 
was told that he would be helped in getting his GED so that 
he could seek a job.  The evidence does not support these 
contentions.  

The veteran's evaluation in November and December 2000 
regarding feasibility recorded statements between the veteran 
and the rehabilitation counselor referable to the pursuit of 
his GED.  It was decided that the veteran would pursue that 
goal on his own, utilizing the free and low-cost options 
available to him.  It was further decided that he would be 
provided a personal computer to enhance his quality of life.  
In conjunction with that stated goal, the veteran would be 
sponsored for classes to learn how to use the computer.  

An Independent Living Plan was established in December 2000, 
which laid out the objectives and the parameters of the 
services to be provided the veteran.  It explained that a 
computer and printer will allow the veteran to function more 
independently in his home, to lessen his dependence on others 
and improve his quality of life.  It specifically referred to 
maintaining household records, communication with others 
online, shopping and banking online, managing personal 
medical records, and participating in support groups online 
regarding disability issues and others.  This plan was 
reviewed by the veteran, and he acknowledged with his 
signature that the program was designed to enhance the 
quality of his daily living and that employment was not the 
primary focus at that time. 

Records show that the veteran received not only the computer 
and printer, but also a computer desk, office chair, and a 
glare screen for his monitor.  Internet service was 
reimbursed for a period of months.  The records also confirm 
that the veteran completed two computer courses at South 
Florida Community College.  A report of contact from his 
computer instructor indicated that the veteran was performing 
better than most of the other students in the class.  In 
addition to the classroom instruction, he had been provided 
with instructional handouts as references for use while 
operating his computer and that he had not required any 
further instruction.  The goals of the Independent Living 
Plan were certified as met in August 2001, and the veteran 
was considered rehabilitated.

This discussion is provided by way of specifically addressing 
the veteran's contentions on appeal.  It in no way changes 
the determination that the evidence supports a finding of 
infeasibility.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.


ORDER

Additional vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


